KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC. 1800 Avenue of the Stars Los Angeles, CA90067 December 23, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re:KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC. (FILE NO. 811-22467) Kayne Anderson Midstream/Energy Fund, Inc. (the "Company"), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), hereby provides the following in connection with the Company’s fidelity bond for the 2010-2011 year: 1. A copy of thecurrent bond coverage for the Company (the "Bond") (attached as EX99-1). 2. A copy of the resolutions approving the Bond, which were adopted by the Board, and a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Company (attached as EX99-2). The premium for the Bondwill bepaid through the policy period ending on November 23, 2011. Please contact the undersigned at 713-493-2038 if you have any questions concerning this filing. Sincerely, /s/ Terry Hart Terry Hart Chief Financial Officer and Treasurer
